Affirmed and Memorandum Opinion filed March 29, 2007







Affirmed
and Memorandum Opinion filed March 29, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NOS. 14-06-01067-CR;
          14-06-01070-CR 
____________
 
JOHN SEBASTIAN HOLMES,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 232nd District
Court
Harris County, Texas
Trial Court Cause Nos. 1074122
& 1074123
 

 
M E M O R A N D U M   O P I N I O N
After a
jury trial, appellant was convicted of the offenses of possession of heroin and
possession of cocaine with intent to deliver, and sentenced in each cause on
November 14, 2006, to 40 years in the Institutional Division of the Texas
Department of Criminal Justice.  The judgment ordered the sentences to run
concurrently. 




On March
1, 2007, this court ordered a hearing to determine why appellant's counsel had
not filed a brief in this appeal.  On March 6, 2007, the trial court conducted
the hearing.  The hearing record of the hearing was filed in this court on
March 16, 2007.  The supplemental clerk=s records were filed on March 7,
2007.
The
trial court found appellant is not indigent and has abandoned his appeals
without making the necessary arrangements for filing a brief.
On the
basis of those findings, this court has considered the appeals without
briefs.   See Tex. R. App. P. 38.8(b).
We find
no fundamental error.
Accordingly,
the judgment of the trial court is affirmed.
 
PER
CURIAM
 
Judgment rendered and Memorandum
Opinion filed March 29, 2007.
Panel consists of Justices Yates,
Anderson, and Hudson.
Do Not Publish C Tex.
R. App. P. 47.2(b).